Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 1 of 16

AO 241 (Rev. 09/17)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District: Mssachustles
Name (under which you were convicted): Docket or Case No.:
Owen Melatad
Place of Confinement : Prisoner-No.:
MEL Nortolh WEOI3I
Petitioner (include the name under which you were convicted) Respondent (authorized person-having custody of petitioner)
v.
Owen MéCantd Nelsen Alrtd
The Attorney General of the State of: Ma usG healy ce B:O
e =m
ag a 4h
CO oo AT
PETITION On —- m0
92 2 D
, _ 23 = 2
1. (a) Name and location of court that entered the judgment of conviction you are challenging: th < ro
On Cf mn
‘ 1-1 ©
_—_Subtelh Leduty Stypetet Co taal
rua te
Basten, LMA dildd
(b) Criminal docket or case‘number (if you know): My t LYEI CRE DAE bb ble BL
(a) Date of the judgment of conviction (if you know): Ma YL LITE
wie oe
(b) Date of sentencing: La, YL LOT
F
Length of sentence: oud YY) 4 gad, Lerten S45 eared
In this case, were you convicted on more than one count or of more than one crime? Yes O No
Identify all crimes of which you were convicted and sentenced in this case:

 

or

-
Twat) coushs Unudttal Aeld (Gilet. dtt, £36),

 

 

 

 

(a) What was your plea? (Check one)
@ (1) Not guilty GO 6) Nolo contendere (no contest)
go (2) Guilty o (4)

Insanity plea

Page 2 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 2 of 16

AO 241 (Rev. 09/17)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
@ Jury O Judge only
Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes O No
Did you appeal from the judgment of conviction?
oye & No See (attached) Append MAL
If you did appeal, answer the following:

(a) Name of court:

 

(b) Docket or case number (if you know):

 

(c) Result:

 

(d) Date of result (if you know):

 

(e) Citation to the case (if you know):

 

(£) Grounds raised:

 

 

 

 

 

 

 

(g) Did you seek further review by a higher state court? O Yes & No
If yes, answer the following:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Result:

 

 

Page 3 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 3 of 16

AO 24] (Rev. 09/17)

(4) Date of result (if you know):

 

(5) Citation to the case (if you know):

 

(6) Grounds raised:

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes O No
If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? @ Yes No
11. If your answer to Question 10 was "Yes," give the following information:

(@)’ (Name of court: _ Syl? Coustly Stulestar C1UbE
(2) Docket or case number (if you know): Ys / SUSYER PANIES. 8: Ib: HU

(3) Date of filing (ifyouknow): say 7 2p fy
Ay 4

(4) Nature of the proceeding: Mbp fb betste ls ye and ELL he
(5) Grounds raised: Pyraunst tt Marbd R Cri, B30 @) dr 0).

   

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes & No
(7) Result:

 

Page 4 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 4 of 16

AO 241 (Rev. 09/17)

(8) Date of result (if you know):

 

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court: 5 ukbol he C. suse Su pean C url
(2) Docket or case number (if you know): No. SYRYCREOBLI

(3) Date of filing (if you know): Tanuivy £8, 2018
7

(4) Nature of the proceeding: 4H fo ane oh db, jj

30a) and 300),

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

’ (6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes No
(7) Result:
(8) Date of result (if you know):

 

 

(c) If you filed any third petition, application-or motion, give the same information:
()Nameofcourt: Suttall Coumly Suppesier Lourk
(2) Docket or case number (if you know): No PUBLLEIOBLT

(3) Date of filing (if you know): Yc a, fi Ie 208
(4) Nature of the proceeding: ‘

(5) Grounds raised: Cry, P 94@) Anda 0),

See Appendix

4 4 G

 

 

 

 

 

 

 

 

 

 

Page 5 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 5 of 16

AO 241 (Rev. 09/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,
or motion? a

(1) First petition: Yes O No See Aypendik §

(2) Second petition: @ Yes © No See Append f

(3) Third petition, @ Yes No SeeAypondly b p. lft
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if-you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be-submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred-from presenting additional grounds at-a later date.

GROUND ONE: hind

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 

Page 6 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 6 of 16

AO 241 (Rev. 09/17)

(c)

Direct Appeal of Ground One: Appeal it denial oe Ui font Meat! Gnnil ON» ++
(1) If you appealed from the judgment of conviction, did you raise this issue? x Yes 0 No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
® Yes O No

(2) Lf your answer to Question (d)(1) is "Yes," state:

Type of m ND or petition:

30@ aad 30

Name and poe of the court where the motion or petition was filed:

Suttilh Lsunty Supesla + Lourl

Docket or case number (ifyouknow): 44, Ff CRSO3L7
Date of the court's decision: 42 fil tHY J 27

Result (attach a copy of the court's opinion or order, if available): Denied

 

 

 

 

 

 

 

(3) Did you receive a hearing-on your motion or petition? Statstd ouly @ Yes O No
(4) Did you appeal-frem the denial of your motion or petition? @ Yes Oo No

(5) If your answer to Question (d}(4) is "Yes," did you raise this issue in the appeal? Yes O No

(6) Lf your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: Wp Ath jetty “Ys L224, if bnuel

Docket or case number (if you know): Ns Ab P=b3h2

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available): Fa tout st MEINE f
Append £

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

 

 

Page 7 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 7 of 16

AO 241 (Rev. 09/17)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One: See 4 Dent dix eh 9 st A MY.

 

 

GROUND TWO: Apes 2

 

 

 

 

 

 

(b) If you did not exhaust your state.remedies on Ground Two, explain why:

 

 

 

 

(°)

(4)

Direct Appeal of Ground Two: Agpesd ad desta of Mobi & Vacate Linvithstte
(1) If you appealed from the judgment of conviction, did you raise this issue? 6 Yes 0 No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
&) Yes OG No

(2) Lf your answer to Question-(d)(1) is "Yes," state:

  
 
 

  

Type of motion or petition: =
MaddeRe Crh FP 0) wh. as
ére the motion or petition was filed:

Name and location of the court wh
Sukbalh Coaaly Superiae Cost

Docket or case number (if you know): M WEY CRELIAL

\

 

 

 

Page 8 of 16
Case 1:20-cv-11626-NMG Document 1 Filed 08/31/20 Page 8of16é .

AO 241 (Rev. 09/17)

Date of the court's decision: 3
¥eleuaty L Lal

WA ra
Result (attach a copy of the court's opinion or order, if available): Den é fi

 

 

Aypeahix

 

(3) Did you receive a hearing on your motion or petition? Stati Only @ Yes
(4) Did you appeal from the denial of your motion or petition? @ Yes
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? G& Yes

(6) If your answer to-Question (d)(4) is "Yes," state:

O No
O No
O No

Name and location of the court where the appeal was filed: MV Us shi (ets 4, 2 EP My Aout

 

Docket or case number Gf you know): f/p 2077-P-O464

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available): Diu iy ett ALE PINE £

 

Aypendie

 

(7) If your answer-to Question (d)(4) or Question (d)(5) is“No," explain why you did not raise this issue:

 

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used to exhaust your state remedies on Ground Two : g LZ fs Q mt Ke, f 9 1H, tL it
GROUND THREE:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Page 9 of 16
-Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 9 of 16

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

oO Yes C1 No

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3)-Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O Yes GO No
Oo Yes 0 No
O Yes -0 No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

Page 10 of 16
Case 1:20-cv-11626-NMG Document 1 Filed 08/31/20 Page 10 of 16

AO 241 (Rev. 09/17)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b)-If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes OG No

(2) If you did not raise this issue in your direct. appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court? -
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Page 11 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 11 of 16

AO 241 (Rev. 09/17)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? OG Yes O No.
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OF Yes 0 No
(6) If your answer to Question (d)(4) is "Yes," state: .

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy-cf the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

(e) Other Remedies: Describe.any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

Page 12 of 16
Case 1:20-cv-11626-NMG Document 1 Filed 08/31/20 Page 12 of 16

AO 241 (Rev. 09/17)

13.

14.

15.

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court -
having jurisdiction? & Yes Q No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have. you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes 3} No

If Yes,"_state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

‘ Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

the judgment you are challenging? oO Yes & No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues |

raised.

 

 

 

 

 

Page 13 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 13 of 16

AO 2441 (Rev. 09/17)
16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: _Uakowsn
(b). At arraignment and plea: ble Lie, b Fd 4d ft V4 Lily

(c) At trial: Me Bi h, g ¢ Ve aaty
(d) At sentencing: Vy Ry; r f Young
a

(e) On appeal: be Ma / iL i, hey
47

(f) In any post-conviction proceeding: No HE

 

 

 

 

 

 

 

 

 

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding: Nog ote

 

 

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are

challenging? O Yes No Bat under restraint jmposed iy GL 6 a79, GAS

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes GO No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

74 r Dp 4 a 4
HELE, Bhlbé T#UiLL CIUHE ECS C9CEELLA Cd $4 LE0 2 Ot ALPCAL AND fell A
A
i, j jit —_ ¢ c ‘ .
HS € Ahf[E3 CO LPCLLEL AeA g LLL ba Nth hh OAM AM EMS LIGA EAZUANT 9k tll

 

Page 14 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 14 of 16

AO 241 (Rey. 09/17)

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review; .

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

() the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
Case 1:20-cv-11626-NMG Document1 Filed 08/31/20 Page 15 of 16

"AO 241 (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation

under this subsection.

Therefore, petitioner asks that the Court grant the following relief: See ( LA he {) Ade. d, by, ut

 

 

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on dupe if A Ue (month, date, year).

Executed (signed) on (date).

—bwen Melani

Signature of Petitioner

 

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

_ Page 16 of 16
Case 1:20-cv-11626-NMG Document 1 Filed 08/31/20 Page 16 of 16
Addendum

Re: Relisé

Ju atistdance witl Ka Courts 4 Mitable ruliiy fa Balbeatad
bh Superior Court 4238 £ Sippy, 128 (D Loew 1970),

Ylal Madd, ben. Land th. 272, $38 wad vild far Vague
ated At Lee lime Wt wad applied to petiianers cond utl,
ju that it did wel give the (petitioter tale waening that
hid toadutl Wad statutorily prohibited, “lh. at 4a7

th (conkivmation) ruling in the Firat Ceca Court, ob Agpedld ‘Cade

tt Ballbasar v. Superior Court ol Com, ot Makb, 873 FALGIE, 702
(978) that |

Salg ht at be Latl tbat the Lan, Lage th he statute al the
bane ot petMoutr'd conde hed wb Wild geliatd, well
underatwd ard, cactaly actegled wataning, ard
Mat ithad sual beet detintd wilt wabbient parbialet-
Wy by gudhieial. coddbeutlat w4 syyplied ts | peli bioner ds
Coreducl, we hild Mass, Gew. Lana ch, 274, 6 48 vague dd

syplith,”

Petitioner veguesl Uat lis Honstable Court, je aieord with Ae |
Pt0thb, Lbbue bine a welt st habesd corpus, Relick consistent with
the liurts vernedy in Baltazar, supra — whe, similar te the Pebibonen wad
/uditted durin 4, Lime when, des burl found, neither the Lam wage wb Eko.
212, s 85 nov priov decisions satiicienty notibied sdulls tab the brcused
conduct was atatulstily prohibited, Vaguicness consttaliag a vialatid of Pet-
toners US. Const Amend V1 rights— which, in roloatl art stated: Seal
criminal prosecute, the pnled bhal, .. be talorwed of the aaluse ++ of
He acidsatin.
